NOTE: This order is nonprecedential
United States Court of A1:1peaIs
for the Federal Circuit
DEAN T. HARA,
Petitioner,
v. '
OFFICE OF PERSONNEL MANAGEMENT,
Resp0ndent.
2009-3134
Petiti0n for review of the Merit Systems Protection
Board in PH0831080099-I-2.
ON MOTION
ORDER
Dean T. Hara moves without opposition to continue
the stay of the briefing schedule in this petition for review
pending final disposition of a related district court case,
Gi1l et al v. Office of Personne.l Management, 1:09-CV-
10309-JLT (D. Mass.) and any appeals thereof
Upon consideration thereof,
IT ls 0RDERED THAT:

HARA V. OPM 2
The motion is granted and the briefing schedule re-
mains stayed Hara is directed to file a status report with
this court every 90 days concerning the status of the
related litigation Hara is also directed to inform this
court within 30 days of the disposition of any appeals
from the district court's judgment
FoR THE COUR'1‘
0CT 1 5 2010
fs/ J an Horbaly
Date J an Horbaly
Clerk
ccc Cathy A. Harris, Esq.
Hillary A. Stern, Esq.
S8
us c0uRi': i)iF§i=)PEA1.s FoR
ms FEnERAL clRcun‘
0CT 15 2010
.lAN HORBALY
CLERK